915 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kitty S. WATTS, Plaintiff-Appellant,v.MARINE ENGINEERS BENEFICIAL ASSOCIATION, Mary P. Watts,Defendants-Appellees.
No. 90-2098.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1990.Decided Oct. 12, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, District Judge.  (CA-89-73-D)
Kitty S. Watts, appellant pro se.
Woody Norman Peterson, Dickstein, Shapiro & Morin, Washington, D.C., Glenn W. Pulley, Clement & Wheatley, Danville, Va., for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kitty S. Watts appeals from the district court's grant of summary judgment against her civil claims brought under the Employee Retirement Income Security Act, 29 U.S.C. Secs. 1001 et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Watts v. Marine Engineers, CA-89-73-D (W.D.Va. Apr. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.